PER CURIAM.
The appellant challenges an order by which his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 was summarily denied because of an improper oath. While the oath at the end of the motion on page 13 of the record is in proper form, the record at page 11 reflects an assertion, of sorts, based on “the best of his knowledge.” This qualification is inconsistent with the requirements of the rule. The order is affirmed without prejudice to the right of appellant to file a motion containing the proper oath.
BARFIELD, C.J., and ALLEN and LAWRENCE, JJ., concur.